DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-16 and 22-26 stand withdrawn.  Claims 17 and 21 were amended and claim 20 was canceled in the response filed on 11/18/2021.  Claims 17-19 and 21 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 11/18/2021, are sufficient to overcome the 35 USC 112(b) rejections of record of claims 17-21 (see p. 2-4 of the OA dated 8/18/2021).  Also see p. 9-10 of the response filed 11/18/2021.  Therefore the rejection of record is withdrawn.
The Applicant's amendments, dated 11/18/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 17-19 as being anticipated by GB 1550420 (GB ‘420). See p. 8-9 of the OA dated 8/18/2021.  The Applicant deleted the options –SO3H and –OSO3H from the Markush group defining variable Y’ in claim 17 and the Applicant also deleted claim 20 and incorporated its limitations into claim 17, therefore the rejection is withdrawn.    Also see p. 11-12 of the response filed on 11/18/2021.
The Applicant's amendments, dated 11/18/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claim 17 as being anticipated by US 2016/0264744 (‘744). See p. 9-10 of the OA dated 8/18/2021.  The Applicant deleted claim 20 and claim 17, therefore the rejection is withdrawn. Also see p. 11-12 of the response filed on 11/18/2021.
The Applicant's amendments, dated 11/18/2021, are sufficient to overcome the 35 USC 103 rejection of claims 17-20 as being unpatentable over GB 1550420 (GB ‘420). See p. 10-12 of the OA dated 8/18/2021.  The Applicant deleted the options –SO3H and –OSO3H from the Markush group defining variable Y’ in claim 17, therefore the rejection is withdrawn.  Also see p. 12-14 of the response filed on 11/18/2021.
The Applicant's amendments, dated 11/18/2021, are sufficient to overcome the 35 USC 103 rejection of claims 17, 18, and 21 as being unpatentable over US 2016/0264744 (‘744). See p. 13-14 of the OA dated 8/18/2021.  The Applicant deleted claim 20 and included its limitations into claim 17, therefore the rejection is withdrawn.  Also see p. 12-14 of the response filed on 11/18/2021.
Response to Arguments
With respect to the double patenting rejections of record, the Applicant asks that these rejections be held in abeyance.  Therefore the rejections are maintained and will be reiterated below.  See p. 4-8 of the OA dated 8/18/2021 and p. 15 of the response filed on 11/18/2021.
Modified Double Patenting Rejections-Necessitated by Amendment
In the response filed on 11/18/2021, claim 20 was canceled and its limitations were incorporated into claim 17. In all of the double patenting rejections of record (see p. 4-8 of the OA dated 8/18/2021), claim 17 was rejected over the co-pending applications alone and claims 18-20 were rejected over the co-pending application claims and further in view of GB 1550420. Therefore the following rejections were claim 21 was amended in the response filed on 11/18/2021 and claim 21 has now been included in the rejections. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of co-pending Application No. 17/305069 (‘069) in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019). 
claim 17.  The claims of ‘069 do not teach that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide.  This deficiency is cured through the teachings of GB ‘420.  GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document).  With particular regard to claims 17-19 and 21, GB ‘420 teaches that aza-Michael reactions can be facilitated by bases, including benzyl trimethylammonium hydroxide and can take place in a reaction solvent, including the alcohols listed (see p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  Therefore it would have been prima facie obvious to employ a basic catalyst and/or reaction solvent in the processes of ‘069 as such is known in the art as taught by GB ‘420.  Also see MPEP 2143 B. This is a provisional nonstatutory double patenting rejection.

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of co-pending Application No. 17/304041 (‘041) in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the process of claim 1 of ‘041 and the composition of claim 32 of ‘041 both define the compound used in said process/composition using product-by-process language which requires the process of instant claim 17 (see embodiment -unsaturated carbonyl compound via an aza-Michael reaction).  The claims of ‘041 do not teach that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide.  This deficiency is cured through the teachings of GB ‘420.  GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document).  With particular regard to claims 17-19 and 21, GB ‘420 teaches that aza-Michael reactions can be facilitated by bases, including benzyl trimethylammonium hydroxide and can take place in a reaction solvent, including the alcohols listed (see p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  Therefore it would have been prima facie obvious to employ a basic catalyst and/or reaction solvent in the processes of ‘041 as such is known in the art as taught by GB ‘420.  Also see MPEP 2143 B. This is a provisional nonstatutory double patenting rejection.

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/554972 (‘972, published as US 2020/0332423) in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compound used in the process of claim 1 of ‘972 is defined using product-by-process language which requires a species of the process of instant claim 17 (which further comprises an epoxide reactant).  The claims of ‘972 do not teach that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide.  This deficiency is cured through the teachings of GB ‘420.  GB ‘420 is claims 17-19 and 21, GB ‘420 teaches that aza-Michael reactions can be facilitated by bases, including benzyl trimethylammonium hydroxide and can take place in a reaction solvent, including the alcohols listed (see p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  Therefore it would have been prima facie obvious to employ a basic catalyst and/or reaction solvent in the processes of ‘972 as such is known in the art as taught by GB ‘420.  Also see MPEP 2143 B. This is a provisional nonstatutory double patenting rejection.

Claims 17-19 and 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/554803 (‘803, published as US 2020/0071205) in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the process of claim 1 of ‘803 and the composition of claim 25 of ‘803 both define the compound used in said process/composition using product-by-process language which requires the process of instant claim 17.  The claims of ‘803 do not teach that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide.  This deficiency is cured through the teachings of GB ‘420.  GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document).  With particular regard to claims 17-19 and 21, GB ‘420 teaches that aza-Michael reactions can be facilitated by bases, prima facie obvious to employ a basic catalyst and/or reaction solvent in the processes of ‘803 as such is known in the art as taught by GB ‘420.  Also see MPEP 2143 B. This is a provisional nonstatutory double patenting rejection.

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of co-pending Application No. 16/554415 (‘415, published as US 2020/0071261) in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claim 1 of ‘415 are claimed using product-by-process language which requires a species of the process of instant claim 17 (wherein the process additionally comprises an epoxide reagent). The claims of ‘415 do not teach that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide.  This deficiency is cured through the teachings of GB ‘420.  GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document).  With particular regard to claims 17-19 and 21, GB ‘420 teaches that aza-Michael reactions can be facilitated by bases, including benzyl trimethylammonium hydroxide and can take place in a reaction solvent, including the alcohols listed (see p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  Therefore it would have been prima facie obvious to employ a basic catalyst and/or . This is a provisional nonstatutory double patenting rejection.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected because independent claim 17 now requires the contacting be conducted in the presence of benzyltrimethylammonium hydroxide, which can be considered to be both an alkalinity source and a catalyst.  Is claim 18 now requiring an additional source of alkalinity and/or a catalyst?  Claim 19 is rejected for depending from an indefinite claim and failing to cure the deficiency.  
Newly amended claim 21 appears to lack antecedent basis to claim 17.  Claim 17 requires that the contacting is done in the presence of benzytrimethylammonium hydroxide, a source of alkalinity and/or a phase transfer catalyst, and claim 20 requires the contacting is done in a reaction solvent in the absence of an alkalinity source and catalyst.  
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0062187 (‘187, published on 2/28/2019).
The applied reference has common inventors (Dhawan, Silvernail) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image1.png
    181
    660
    media_image1.png
    Greyscale
.  See abstract, fig. 2, and [0218-0226].  This method corresponds to an aza-Michael reaction between the alkylamine and cationic monomer to produce the corresponding Michael adduct.  With particular respect to claims 17-19, ‘187 teaches an example wherein N-oleylpropanediamine, a polyamine, is reacted with (3-acrylamidopropyl)trimethylammonium chloride (APTAC), a cationic monomer of the formula above wherein R2 is H, X is NH,  and n is 3, to produce the corresponding aza-Michael adduct.  See example 7 in [0226] and structure below, produced using the “convert name to structure” feature of ChemDraw Professional®. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .  APTAC corresponds to the first claimed activated olefin wherein R2 is H, X is NH, R3 is a C3 linear unsubstituted alkylene, and Y is –NR4R5R6+, wherein R4-R6 are all methyl, a C1 alkyl. ‘187 further teaches that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide (an alkalinity source and/or phase transfer catalyst) and water as a solvent.  Though the claim 21 is unclear, example 7 ‘187 does not teach the addition of any additional bases, acids, or catalysts.  Also see MPEP 2131.02.
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0062187 (‘187, published on 2/28/2019).
The applied reference has common inventors (Dhawan, Silvernail) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Applicant Claims

    PNG
    media_image3.png
    328
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    784
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    139
    777
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘187 discloses the use of di-ionic compounds as corrosion inhibitors in a water system.  See whole document. ‘187 teaches that the di-ionic compounds have one of the following formulae: 

    PNG
    media_image6.png
    205
    270
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    197
    277
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    116
    231
    media_image8.png
    Greyscale
.  See claims and [0013-0015].  With particular respect to claims 17-19 and 21, ‘187 teaches that the di-ionic compounds are prepared by an aza-Michael reaction between a primary amine (Michael donor) and an activated olefin (Michael acceptor) containing a hydrophilic ionic group. The activated olefins of ‘187 encompass all three of the 
    PNG
    media_image1.png
    181
    660
    media_image1.png
    Greyscale
.  See abstract, fig. 2, and [0218-0226].  The exemplary cationic monomer of ‘187 corresponds to the first claimed activated olefin wherein R2 of ‘187 corresponds to instant R2, X of ‘187 corresponds to instant X, the linear –(CH2)n- group of  ‘187 corresponds to instant R3, and the –N(CH3)3+ group of ‘187 corresponds to instant Y (wherein R4-R6 are methyl, a C1 alkyl).  See [0013] or claim 1 for definitions of variables X and R2 in ‘187, which are identical to those claimed. Also see [0219] for definition of variable n of ‘187, which corresponds to instant variable R3 being a linear C1-C20 alkylene group.   The exemplary alkylamine of ‘187 can include polyamines.  See definition for variable R11 in [0219], in particular the embodiment wherein variable Z is NH.  Also see [0171-0172 and 0226].  
	Further, ‘187 teaches an example wherein N-oleylpropanediamine, a polyamine, is reacted with (3-acrylamidopropyl)trimethylammonium chloride (APTAC), a cationic monomer of the formula above wherein R2 is H, X is NH,  and n is 3, to produce the corresponding aza-Michael adduct.  See example 7 in [0226] and structure below, produced using the “convert name to structure” feature of ChemDraw Professional®. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .  APTAC corresponds to the first claimed activated olefin wherein R2 is H, X is NH, R3 is a C3 linear unsubstituted alkylene, and Y is –NR4R5R6+, wherein R4-R6 are all methyl, a C1 alkyl. ‘187 further teaches that the reaction is carried out in the presence of benzyltrimethylammonium hydroxide (an alkalinity source and/or phase transfer catalyst) and water as a solvent.
Additionally, by examining formulas I-III in [0013-0015] and the claims and the method described in [0042-0051], compounds of formula I of ‘187 can be prepared as in fig. 2 using the first claimed activated olefin, compounds of formula II of ‘187 can be prepared by predictably substituting the activated olefin of fig. 2 of ‘187 for that of second claimed activated olefin, and compounds of formula III of ‘187 can be prepared by predictably substituting the activated olefin of fig. 2 of ‘187 for that of the third claimed activated olefin.  ‘187 further teaches that the aza-Michael reaction can optionally be carried out in the presence of benzyltrimethylammonium hydroxide (a source of alkalinity and/or a catalyst) and optionally in a solvent, including those claimed.  See [0046-0047] and [0221-0226].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 17, ‘187 appears to teach all of the claimed limitations, though ‘187 does not explicitly teach an anticipatory example wherein a polyamine is reacted with either the second or third claimed activated olefins.  However, as formulas II and III of ‘187 clearly include products which would be produced from these reactions prima facie obvious in view of ‘187. Also see MPEP 2144.08. 
With respect to claim 21, though the scope is not clear, ‘187 teaches that the aza-Michael reaction can optionally be carried out in the presence of benzyltrimethylammonium hydroxide (a source of alkalinity and/or a catalyst) and/or optionally in a solvent.  See [0046-0047] and [0221-0226].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘187 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to expand the exemplary process of ‘187 to include all of the activated olefins because i) ‘187 teaches that the exemplary process can be more broadly applied and ii) the compounds of formula (II) and (III) would be predictably derived from the aza-Michael reaction of ‘187 by substituting the exemplary activated olefin for one of the other two claimed.  Also see MPEP 2144.08.  Further, with respect to claim 21, ‘187 teaches that the reaction can be run in the absence of a solvent and/or acid or base catalyst. 

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015101552 (JP ‘552, published on 6/4/2015) in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019). JP ‘552 is not in English and there is no English language equivalent available, therefore a machine generated English language translation is also provided.
Applicant Claims

    PNG
    media_image3.png
    328
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    784
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    139
    777
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘552 is directed toward a method for producing N-substituted (meth)acrylamide.  See whole document. With particular regard to claims 17-19 and 21, JP ‘552 teaches reacting acrylic acid or methacrylic acid with an amine of formula 1)(R2) to produce an amidopropionic acid derivative of formula (1) via an aza-Michael reaction in a reaction step a and then further modifying compound (1) to arrive the-unsaturated amide of formula (4) via steps b-c.  See abstract, claims, [0014-0015, 0022-0028] and examples in [0053-0061], wherein abbreviations are disclosed in [0052].  Acrylic acid and methacrylic acid correspond to claimed activated olefins of the following formula: 
    PNG
    media_image9.png
    102
    118
    media_image9.png
    Greyscale
, wherein R2’ is H or CH3 and Y’ is –COOH.  In the amine HN(R1)(R2), variables R1 and R2 can be hydrogen atoms, C1-C6 alkyl, C1-C6 hydroxylalkene or C1-C6 aminoalkylene.  See [0015, 0028, and 0044].  When at least one of R1 or R2 is an aminoalkylene group, then the amine is a diamine.  JP ‘552 further teaches that the aza-Michael reaction can be optionally be carried out in the presence of a solvent and/or a basic catalyst (source of alkalinity and/or catalyst).  See [0025-0026].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 17, JP ‘552 does not explicitly teach an example wherein a polyamine is employed in the aza-Michael reaction.  Nor does ‘552 teach that the basic catalyst can comprise benzyltrimethylammonium hydroxide and/or that the solvent is one of those recited in claim 19.  With respect to the polyamine, though JP ‘552 does not explicitly teach the use of a polyamine, JP ‘552 teaches that polyamines can be predictably substituted for the exemplified monoamines to produce the corresponding aza-Michael products.  See [0015, 0028, and 0044].  Therefore it would have been prima facie obvious to substitute one amine for another in the process of JP ‘552.  With 
GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document, in particular p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  With particular regard the claims, GB ‘420 teaches an analogous aza-Michael process to that of JP ‘552 wherein activated olefins of formula (7): 
    PNG
    media_image10.png
    99
    290
    media_image10.png
    Greyscale
 are reacted with amines to produce the corresponding aza-Michael products.  The activated olefin of GB ‘420 corresponds to that of the second claimed activated olefin wherein Y’ is a salt of SO3, another anionic group comparable to the -COOH group of JP ‘552 when the reaction is carried out in the presence of a basic catalyst.  Also similar to JP ‘552, the amine of GB ‘420 can include polyamines.  See p. 2, line 30 to line 45 of p. 3. Further see example 9 on p. 6-7 wherein an activated olefin of the second claimed formula, wherein Y’ is -SO3Na; R3 is -C(CH3)2- (branched C3 alkylene group);  X is NH; and R2 is H (see definition of “X” on p. 7 with respect to product (101) of example 9) is reacted with a polyamine (TEPA/tetraethylene pentamine) to produce the corresponding aza-Michael product.  
With particular respect to the claims, GB ‘420 teaches that the aza-Michael reactions are carried out in the presence of a solvent, including most of those claimed, and a base.  See p. 3, line 43-p. 4, line 19. GB ‘420 further teaches that benzyltrimethylammonium hydroxide is an exemplary base for use in both steps of the 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of JP ‘552 and GB ‘420 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to employ benzyltrimethylammonium hydroxide as the aza-Michael basic catalyst in JP ‘552 because GB ‘420 teaches that said catalyst is known to predictably facilitate analogous aza-Michael reactions. Therefore replacing one known catalyst with another is prima facie obvious.  Also see MPEP 2143(B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210230034.  The reference is in the same family as US 2019/0062187 and also qualifies as prior art under 35 USC 102(a)(2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622